 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), by and between Everi Payments
Inc., a Delaware corporation (the “Company”) and wholly-owned subsidiary of
Everi Holdings Inc. (formerly known as Global Cash Access Holdings, Inc.), a
Delaware corporation (“Everi Holdings”), and Dean A. Ehrlich  (“Executive”), is
dated as of  January 1, 2017  (the “Effective Date”).

R E C I T A L S

A.The Company desires assurance of the association and services of Executive in
order to retain Executive’s experience, skills, abilities, background and
knowledge, and is willing to engage Executive to provide such services on the
terms and conditions set forth in this Agreement.

B.Executive desires to be in the employ of the Company, and is willing to accept
such employment on the terms and conditions set forth in this Agreement

C.Executive states that he is not currently employed and left his prior employer
without regard to any opportunity at the Company.

D.The Company and Executive wish to enter into an employment relationship with a
written employment agreement intended to supersede and replace any and all other
written and oral representations regarding Executive’s employment with Company.

 

AGREEMENT

NOW, THEREFORE, based on the foregoing recitals and in consideration of the
commitments set forth below, and with understanding that, unless otherwise
indicated, any of Executive obligations do not start until the Effective Date,
Executive and the Company agree as follows:

1.

Position, Duties, Responsibilities

 

1.1.

Position and Term.  The Company hereby employs Executive to render services to
the Company in the position of Executive Vice President, Games Business Leader,
reporting directly to the Chief Executive Officer of the Company. The Company’s
employment of Executive hereunder is contingent upon Executive successfully
completing a background investigation.  The duties of this position shall
include such duties, responsibilities and authority as are reasonably assigned
to Executive by the Chief Executive Officer, including but not limited to those
customarily performed by Executive Vice President, Games Business Leader, of
similarly situated corporations.  Executive agrees to serve in a similar
capacity for the benefit of Everi Holdings and any of the Company’s direct or
indirect, wholly-owned or partially-owned subsidiaries or Everi Holdings’
affiliates.  Additionally, Executive shall serve in such other capacity or
capacities as the Chief Executive Officer may from time to time reasonably and
lawfully prescribe. During Executive’s employment by the Company, Executive
shall, subject to Section 1.2, devote Executive’s full energies, interest,
abilities and

1

--------------------------------------------------------------------------------

 

 

productive time to the proper and efficient performance of Executive's duties
under this Agreement. Executive shall be deemed an “Executive Officer” for
purposes of indemnification by the Company pursuant to Article XI of the
Company’s bylaws.  

 

1.2.

Best Efforts; Other Activities.  Executive will expend Executive’s best efforts
on behalf of the Company, and will abide by all policies and decisions made by
the Company, as well as all applicable federal, state and local laws,
regulations or ordinances.  Executive will act in the best interest of the
Company at all times.  Executive shall devote Executive’s full business time and
efforts to the performance of Executive’s assigned duties for the Company and,
except upon the prior written consent of the Board of Directors, Executive will
not (i) accept any other employment, or (ii) engage, directly or indirectly, in
any other business activity (whether or not pursued for pecuniary advantage)
that is or may be in conflict with, or that might place Executive in a
conflicting position to that of, the Company.  Notwithstanding the foregoing,
Executive shall be permitted to engage in occasional charitable activities
outside the scope of Executive's employment with the Company so long as such
activities (A) do not conflict with the actual or proposed business of the
Company or any of its subsidiaries or affiliates, and (B) do not affect the
performance of Executive's duties hereunder.  In addition, subject to the prior
written consent of the Chief Executive Officer or Board of Directors of the
Company and subject to the satisfaction of Executive’s fiduciary duties to the
Company, Executive  may be permitted to serve as a director of other
corporations provided that their businesses are not competitive with the actual
or proposed business of the Company or any of its subsidiaries or affiliates and
provided further that Executive’s service as a director of such other
corporations does not interfere with Executive's performance of Executive's
duties hereunder.  In the sole discretion of the Chief Executive Officer or the
Board of Directors, any such prior written consent may be subsequently revoked
in the event that the Chief Executive Officer or Board of Directors determines
that Executive’s position as a director of any such other corporation has
developed into a conflict of interest.  In the event of a conflict in the
policies of the Company and this Agreement, this Agreement will control the
relationship between the parties.

 

1.3.

Location.  Executive’s principal place of employment shall be at the direction
of the Company, either Austin, Texas or Chicago, Illinois.

 

1.4.

Proprietary Information.  Executive recognizes that Executive’s employment with
the Company will involve contact with information of substantial value to the
Company, which is not generally known in the trade, and which gives the Company
an advantage over its competitors who do not know or use it.  As a condition
precedent to Executive’s employment by the Company, Executive agrees to execute
and deliver to the Company, concurrent with Executive's execution and delivery
of this Agreement, a copy of the “Employee Proprietary Information and
Inventions Agreement” attached hereto as Exhibit A.  

 

1.5.

No Inconsistent Obligations.  Executive acknowledges and agrees that he is free
to enter into this Agreement as of today and, as of the Effective Date,
Executive will not be bound by any restrictive covenants, including but not
limited to, covenants on non-competition and will be permitted to work for the
Company as

2

--------------------------------------------------------------------------------

 

 

contemplated hereby.  Executive further agrees and covenants that he has not and
will never use any confidential information or trade secrets belonging to his
prior employer, to the extent he has any, in any way or manner related to or
with respect to any duties as Executive.

 

1.6.

Regulatory Approval.  Due to the nature of the Company’s business and
Executive’s position with the Company, and, in addition to normal
employment-related credit, reference and background investigations, Executive
may also be required to complete applications required by various regulatory,
tribal, state, local or other international governmental authorities in and
under whose jurisdiction the Company and its affiliates conduct business, as
well as other applications that may be required by regulatory authorities with
jurisdiction over the Company and its affiliates. Such applications may require
complete disclosure of personal and financial information, criminal convictions
or arrests (expunged or not) and business associations.  As an ongoing condition
of Executive’s employment, Executive must be able to satisfy all applicable
requirements of such governmental and regulatory authorities and obtain all
necessary regulatory approvals and licenses.

 

1.7.

Termination of Prior Employment, Consulting or Letter Agreements.  The Company
and Executive agree that upon the execution and delivery of this Agreement, all
employment, consulting or letter agreements between the Company and Executive in
effect on or prior to the date hereof shall terminate in their entirety and be
of no further force or effect, except for the (i) Employee Proprietary
Information and Inventions Assignment Agreement, (ii) any other agreement or
document with respect to any stock option, restricted stock or other equity
awards, and (iii) the Arbitration Agreement as defined in Section 9.1 hereof
(the “Ancillary Agreements”).  In the event of a conflict between this Agreement
and the Ancillary Agreements, the terms of this Agreement shall control, except
for any other agreement or document with respect to any stock option, restricted
stock or other equity awards.




3

--------------------------------------------------------------------------------

 

 

 

2.

Compensation of Executive

 

2.1.

Base Salary.  In consideration of the services to be rendered under this
Agreement, while employed by the Company, Company shall pay Executive an initial
annual base salary at the rate of $400,000 per year, less required deductions
for state and federal withholding tax, social security and all other employment
taxes and payroll deductions, payable in regular periodic payments in accordance
with Company payroll policy. Such salary shall be prorated for any partial month
of employment on the basis of a 30-day fiscal month.  Such base salary shall be
subject to annual review by the compensation committee of the Board of Directors
(the "Compensation Committee"), with the first such review to occur during the
second  calendar year following the date of this Agreement.

 

2.2.

Bonus.  For each full fiscal year of Executive’s employment with the Company,
Executive shall be eligible for a discretionary bonus with a target amount equal
to 50% of Executive’s then current base salary and a maximum amount equal to 75%
of Executive’s then current base salary.  The actual amount of any such
discretionary bonus is to be determined by the Compensation Committee based on
the measurement of certain performance criteria or goals established by the
Compensation Committee.  Except as provided otherwise in this Agreement,
Executive shall only be eligible to receive an annual bonus for a calendar year
if Executive is employed on the last day of such calendar year and any annual
bonus awarded for a calendar year, if any, shall be paid in cash when other
senior executives of the Company are paid, and on or before March 15th of the
calendar year subsequent to the calendar year in which the bonus amount is
earned

 

2.3.

Benefits.  Executive shall be entitled to participate in the Company’s group
medical, dental, life insurance, 401(k) or other benefit plans and programs on
the same terms and conditions as other members of the Company’s senior executive
management, based upon the eligibility dates described in the applicable benefit
plan documents. Executive shall be provided such perquisites of employment,
including paid time off, as are provided to all other members of the Company’s
senior executive management.  Executive shall be entitled to reimbursement of
all reasonable expenses incurred by Executive in the performance of Executive's
duties hereunder, in accordance with the policies and procedures established by
the Company from time to time, and as may be amended from time to time.  Any
reimbursement Executive is entitled to receive shall (i) be paid no later than
the last day of Executive’s tax year following the tax year in which the expense
was incurred, (ii) not affect or be affected by any other expenses that are
eligible for reimbursement in any other tax year of Executive, and (iii) not be
subject to liquidation or exchange for another benefit.  

 

2.4.

Equity Awards.  Executive will be eligible to receive stock, option or other
equity awards (each, an “Equity Award”) under the Company’s applicable equity
incentive plan as then in effect (the “Plan”).  Any such Equity Award will be
subject to the terms and conditions of the Plan and an applicable form of
agreement for such Equity Award specified by the Compensation Committee, which
Executive will be required to sign as a condition of retaining the Equity Award.

4

--------------------------------------------------------------------------------

 

 

2.5.

Other.  The Company will pay up to $2,750 per month for lodging (rent &
utilities) in Austin, TX for the Term of this Agreement.  

 

3.

Term

The term of the Agreement shall be two years from the Effective Date (the
“Term”). Company shall give notice of intent to renew, or not renew, the
Agreement one hundred and eighty-days prior to the expiration of the Term. In
the event that the Company gives notice of intent to not renew the Agreement,
the parties agree that at the end of the Term, or Renewal Term it will be deemed
termination without Cause. Notwithstanding the foregoing, nothing in this
provision shall obligate the Company to renew the Agreement or enter into a new
agreement with Executive. In the event that Company fails to give notice of
intent not to renew, the Agreement shall renew in successive one hundred and
eighty-day terms (“Renewal Terms”) until terminated by either party upon giving
ten days’ notice prior to the end of a Renewal Term.

4.

Termination of Employment

 

4.1.

Termination by Executive.  During the Term or Renewal Term, Executive may
terminate Executive's employment upon written notice to the Company. In the
event that Executive elects to terminate Executive's employment for any reason
other than for Good Reason (as defined below in Section 4.3), all of the
Company’s duties and obligations under this Agreement shall cease as of the last
day of Executive’s employment and the Company shall pay Executive only the
following:  all base salary earned through the last day of Executive’s
employment and all amounts and benefits earned or incurred through the last day
of Executive's employment.

 

4.2.

Termination by the Company for Cause.  In the event that the Company terminates
Executive’s employment for Cause during the Term or Renewal Term, all of the
Company’s duties and obligations under this Agreement shall cease as of the last
day of Executive’s employment and the Company shall pay Executive only the
following:  all base salary earned through the last day of Executive’s
employment and all amounts and benefits earned or incurred pursuant to
Section 2.3 through the last day of Executive's employment.  For the purposes of
this Agreement, termination shall be for “Cause” if (i) Executive refuses or
fails to act in accordance with any lawful order or instruction of the Chief
Executive Officer or Board of Directors, and such refusal or failure to act has
not been cured within five (5) days following Executive's receipt of written
notice from the Chief Executive Officer or Board of Directors, as applicable, of
such failure, (ii) Executive fails to devote reasonable attention and time to
the business affairs of the Company, (iii) Executive is determined by the Chief
Executive Officer or Board of Directors to have been (A) unfit for service
(i.e., denied any license, permit or qualification required by, or found
unsuitable by, any gaming regulator or other governmental authority), (B)
unavailable for service (other than as a result of an Incapacity (as defined
below). or (C) grossly negligent in connection with the performance of
Executive's duties on behalf of the Company, which unfitness, unavailability or
gross negligence has not been cured within five (5) days following Executive's
receipt of written notice from the Chief Executive Officer or Board of Directors
of the same;

5

--------------------------------------------------------------------------------

 

 

(iiv) Executive is determined by the Chief Executive Officer or Board of
Directors to have committed a material act of dishonesty or willful misconduct
or to have acted in bad faith to the material detriment of the Company in
connection with the performance of Executive's duties on behalf of the Company;
(v) Executive is convicted of a felony or other crime involving dishonesty,
breach of trust, moral turpitude or physical harm to any person, or (vi)
Executive materially breaches any agreement with the Company which material
breach has not been cured within five (5) days following Executive's receipt of
written notice from the Chief Executive Officer or Board of Directors of the
same.

 

4.3.

Termination by the Company without Cause or Termination by Executive for Good
Reason.  In the event that the Company terminates Executive’s employment without
Cause or Executive terminates Executive’s employment for Good Reason (as defined
below) during the Term or Renewal Term, all of the Company’s duties and
obligations under this Agreement shall cease as of the last day of Executive’s
employment and Executive shall be entitled to receive, and the Company shall
pay, only the following: all base salary earned through the last day of
Executive’s employment, all amounts and benefits earned or incurred through the
last day of Executive's employment, and (subject to the conditions set forth in
Section 4.8 below) the severance payments and benefits set forth below in
Sections 4.3.1- 4.3.4 in accordance with the terms thereof.  For purposes of
this Agreement, the term “without Cause” shall mean termination of Executive’s
employment by the Company for reasons other than for “Cause” (and excluding any
such termination resulting from Executive’s Incapacity or death).  For the
purposes of this Agreement, termination shall be for “Good Reason” if (i) there
is a material diminution of Executive’s responsibilities or authority with the
Company, or a material adverse change in the Executive’s reporting
responsibilities or title, in each case as they existed prior to such diminution
or change without Executive’s consent; (ii) there is a material reduction by the
Company in the Executive’s annual base salary rate and/or target bonus rate then
in effect without Executive’s consent; or (iii) Executive’s principal work
locations are relocated outside of the Austin, Texas or Chicago, Illinois
metropolitan areas without Executive’s consent.  Executive will be deemed not to
have terminated Executive’s employment for Good Reason unless (i) Executive has
delivered written notice to the Company of Executive's intent to exercise the
rights pursuant to this Section within thirty (30) days following the first
occurrence of a condition that would constitute Good Reason and identifying the
facts constituting such condition, (ii) the Company has failed to remedy such
condition within thirty (30) days following its receipt of such written notice,
and (iii) the Executive’s termination of employment for Good Reason is effective
no later than ninety (90) days following the first occurrence of such
condition.  Executive agrees that Executive may be required to travel from time
to time as required by the Company’s business and that such travel shall not
constitute grounds for Executive to terminate Executive's employment for Good
Reason.

4.3.1.  Base Salary Continuation.  If the Company terminates Executive’s
employment without Cause or Executive terminates Executive’s

6

--------------------------------------------------------------------------------

 

employment for Good Reason during the Term or Renewal Term, the Company shall
continue to pay Executive’s base salary at the then-current base annual salary
rate of Executive (determined prior to any reduction constituting a condition
giving rise to Good Reason) for a period of one-year (12 months) following the
date of termination of Executive’s employment.  Such salary continuation shall
be paid to Executive in installments in accordance with the Company’s regular
payroll procedures, with the initial salary continuation payment to be made on
the first regular payroll date of the Company following the Release Deadline (as
defined in Section 4.8) and to include a catch-up payment for all regular
Company payroll dates occurring between the date of Executive’s termination of
employment and such initial salary continuation payment date; provided, however,
that if the period beginning on the date of Executive’s termination of
employment and ending on the first Company payroll date following the Release
Deadline straddles two calendar years, then the salary continuation payments
shall in any event begin in the second such calendar year.  Salary continuation
payments shall be subject to standard deductions and withholdings.  

4.3.2.  Target Bonus.  If the Company terminates Executive’s employment without
Cause or Executive terminates Executive’s employment for Good Reason during the
Term or Renewal Term, the Company shall pay to Executive, less Deductions and
Withholdings, an additional severance benefit in an amount equal to one-hundred
(100%) of Executive’s then-current target bonus for the calendar year in which
the termination occurred, payable in substantially equal installments concurrent
with the salary continuation payments pursuant to Section 4.3.1 (including a
catch-up payment as described therein).

4.3.3.  Vesting of Equity Awards and Exercise Period.  Upon the Company’s
termination of Executive’s employment without Cause or Executive’s termination
of Executive’s employment for Good Reason, the vesting of all stock options,
restricted stock, and other Equity Awards shall continue to be governed under
the terms of such Equity Awards.

4.3.4.  Group Medical Coverage.  The Company shall, following the Executive’s
timely election, provide the Executive with continued coverage that existed at
the time of the termination for the applicable salary continuation period under
the Company’s group health insurance plans (exclusive of the Exec-U-Care plan)
in accordance with the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), at no cost to Executive for a period of
twelve months. Notwithstanding the preceding sentence, if the Company
determines, in its sole discretion, that the payment of the COBRA premiums would
result in a violation of the nondiscrimination rules of Section 105(h)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”), or any statute or
regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the COBRA premiums, the
Company, in its sole discretion, may elect to instead pay Executive on the first
day of each month of such applicable salary continuation period, a fully

7

--------------------------------------------------------------------------------

 

taxable cash payment equal to the COBRA premiums for that month, subject to
applicable withholdings and deductions, and Executive may, but is not obligated
to, use such payments toward the cost of COBRA premiums.

 

4.4.

Termination for Incapacity.  In the event that Executive suffers an “Incapacity”
(defined below) during the Term or Renewal Term of Executive's employment
hereunder as determined by the Company in its reasonable discretion, the Company
may elect to terminate Executive’s employment pursuant to this Section 4.4.  In
such event, all of the Company’s duties and obligations under this Agreement
shall cease as of the last day of Executive’s employment and the Company shall
pay Executive only the following:  all base salary earned through the last day
of Executive’s employment and all amounts and benefits earned or incurred though
Executive’s last day of employment; provided, however, that nothing contained in
this Agreement shall limit Executive’s rights to payments or other benefits
under any long-term disability plans of the Company in which Executive
participates, if any.  For the purposes of this Agreement, Executive shall be
deemed to have suffered an “Incapacity” if Executive, due to any mental or
physical illness, injury or limitation, has been unable to perform the essential
duties and responsibilities of Executive’s position for a period of at least 180
days in any rolling 365 day period.

 

4.5.

Termination upon Death.  In the event that Executive dies during the Term or
Renewal Term of Executive's employment hereunder, Executive’s employment shall
be deemed to have terminated upon the date of death and all of the Company’s
duties and obligations under this Agreement shall cease.  In such event, the
Company shall pay Executive’s estate only the following:  all base salary earned
through the date of death and all amounts and benefits earned or incurred
through the date of death; provided, however, that nothing contained in this
Agreement shall limit Executive’s estate’s or beneficiaries’ rights to payments
or other benefits under any life insurance plan or policy in which Executive
participated or with respect to which Executive has designated a beneficiary, if
any.

 

4.6.

Change in Control and Termination Payments.

4.6.1.  Equity Award Acceleration.  Upon a Change in Control (as that or a
substantially similar term is defined in the Plan), the vesting of all stock
options, restricted stock, and other Equity Awards shall continue to be governed
under the terms of such Equity Awards.

4.6.2.  Parachute Payments.  Notwithstanding any provision of this Agreement to
the contrary, if any payment or benefit Executive would receive pursuant to this
Agreement or otherwise (collectively, the “Payments”) would constitute a
“parachute payment” within the meaning of Section 280G of the Code, and, but for
this sentence, would be subject to the excise tax imposed by Section 4999 of the
Code or any similar or successor provision (the “Excise Tax”), then the
aggregate amount of the Payments will be either (i) the largest portion of the
Payments that would result in no portion of the Payments (after reduction) being
subject to the Excise Tax or

8

--------------------------------------------------------------------------------

 

(ii) the entire Payments, whichever amount after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate, net of the
maximum reduction in federal income taxes which could be obtained from a
deduction of such state and local taxes), results in Executive’s receipt, on an
after-tax basis, of the greatest amount of the Payments.  Any reduction in the
Payments required by this Section will be made in the following order: (A)
Payments that constitute “deferred compensation” (within the meaning of Section
409A of the Code and the regulations thereunder), and if there is more than one
such Payment, then such reduction shall be applied on a pro rata basis to all
such Payments; (B) reduction of cash payments that do not constitute deferred
compensation; (C) reduction of accelerated vesting of Equity Awards other than
stock options; (D) reduction of accelerated vesting of stock options; and (E)
reduction of other benefits paid or provided to Executive.  In the event that
acceleration of vesting of Equity Awards is to be reduced, such acceleration of
vesting will be cancelled in the reverse order of the date of grant of such
Equity Awards.  If two or more Equity Awards are granted on the same date, the
accelerated vesting of each award will be reduced on a pro-rata basis.

4.6.3.  Calculation.  The professional firm engaged by the Company for general
tax purposes as of the day prior to the date of the event that might reasonably
be anticipated to result in Payments that would otherwise be subject to the
Excise Tax will perform the foregoing calculations.  If the tax firm so engaged
by the Company is serving as accountant or auditor for the acquiring company,
the Company will appoint a nationally recognized tax firm to make the
determinations required by this Section.  The Company will bear all expenses
with respect to the determinations by the tax firm required to be made by this
Section.  The Company and Executive shall furnish the tax firm such information
and documents as the tax firm may reasonably request in order to make its
required determination.  The tax firm will provide its calculations, together
with detailed supporting documentation, to the Company and Executive as soon as
practicable following its engagement.  Any good faith determinations of the tax
firm made hereunder will be final, binding and conclusive upon the Company and
Executive.

 

4.7.

No Other Compensation or Benefits/No Duty to Mitigate.  Executive acknowledges
that except as expressly provided in this Agreement, Executive shall not be
entitled to any compensation, severance payments or benefits upon the
termination of Executive’s employment.  Company acknowledges that Executive is
under no duty to seek other employment or otherwise mitigate the obligations of
the Company under this Agreement and the Company shall have no right of off-set
against the amounts owed to Executive by the Company on account of any
remuneration or other benefit earned or received by Executive after Executive’s
termination by the Company.

 

4.8.

Conditions to Severance. Executive will only be entitled to receive the
severance payments and benefits set forth in Sections 4.3.1- 4.3.4 if, on or
before the 60th day following the date of termination of Executive's employment
(the “Release Deadline”), Executive executes a full general release in the form
of Exhibit B hereto, releasing all claims, known or unknown, that Executive may

9

--------------------------------------------------------------------------------

 

 

have against the Company and its officers, directors, employees and affiliated
companies arising out of or any way related to Executive’s employment or
termination of employment with the Company, and the period for revocation, if
any, of such release has lapsed without the release having been revoked.  In the
event that Executive breaches any of the covenants contained in Sections 7 or 8,
the Company shall have the right to (i) terminate further provision of any
portion of the severance payments and benefits set forth in Sections
4.3.1-4.3.4  not yet paid or provided, (ii) seek reimbursement from Executive
for any and all portions of the severance payments and benefits set forth in
Sections 4.3.1-4.3.4  previously paid or provided to Executive, (iii) recover
from Executive all shares of Company stock acquired by Executive pursuant to
Equity Awards the vesting of which was accelerated by reason of the severance
payments and benefits set forth in Sections 4.3.1- 4.3.4  (or the proceeds
therefrom, reduced by any exercise or pursuant price paid to acquire such
shares), and (iv) immediately cancel all portions of Equity Awards the vesting
of which was accelerated by reason of the severance payments and benefits set
forth in Sections 4.3.1- 4.3.4.

 

4.9.

Resignation from Board and Other Positions.  Executive agrees that should
Executive’s employment terminate for any reason, Executive will immediately
resign all other positions (including board membership) Executive may hold on
behalf of the Company.

 

5.

Executive’s Termination Obligations

 

5.1.

Return of Company’s Property.  Without in any way limiting Executive’s
obligations and the Company’s rights under the Employee Proprietary Information
and Inventions Agreement described in Section 1.4, Executive hereby acknowledges
and agrees that all books, manuals, records, reports, notes, contracts, lists,
spreadsheets and other documents or materials, or copies thereof, and equipment
furnished to or prepared by Executive in the course of or incident to
Executive’s employment, belong to Company and shall be promptly returned to
Company upon termination of Executive’s employment.

 

5.2.

Cooperation in Pending Work.  Following any termination of Executive’s
employment, Executive shall, at the Company’s request, reasonably cooperate with
the Company in all matters relating to the winding up of pending work on behalf
of the Company and the orderly transfer of work to other employees of the
Company.  Executive shall also cooperate, at the Company’s request, in the
defense of any action brought by any third party against the Company that
relates in any way to Executive’s acts or omissions while employed by the
Company.

 

5.3.

Resignation.  Upon the termination of Executive’s employment for any reason,
Executive shall be deemed to have resigned from all positions as an employee,
officer, director or manager then held with the Company, Everi Holdings or any
of their respective subsidiaries or affiliates.  Executive agrees to execute and
deliver such documents or instruments as are reasonably requested by the
Company, Everi Holdings or any such subsidiary or affiliate to evidence such
resignations.

10

--------------------------------------------------------------------------------

 

 

5.4.

Survival.  The representations and warranties contained herein and Executive’s
and the Company’s obligations under Sections 3, 4, 5, 6, 7, 8 and 9 and under
the Employee Proprietary Information and Inventions Agreement shall survive
termination of Executive’s employment and the expiration of this Agreement.

 

5.5.

Mutual Nondisparagement.  Employee agrees that Executive will not make any
voluntary statements, written or oral, or cause or encourage others to make any
such statements that defame, disparage or in any way criticize the personal
and/or business reputations, practices or conduct of Company or Company’s
employees, officers or directors. Company agrees that it will instruct its
officers and directors to not make any voluntary statements, written or oral, or
cause or encourage others to make any such statements that defame, disparage or
in any way criticize the personal and/or business reputations, practices or
conduct of Executive.

6.

Compliance with Section 409A of the Code.  

 

6.1.

This Agreement and all payments and benefits provided under this Agreement are
intended to comply with, or be exempt from, Section 409A of the Code or any
regulations or rulings thereunder (“Section 409A”), and shall be construed and
interpreted in accordance with such intent.  However, the Company does not
guarantee any particular tax effect for income provided to Executive pursuant to
this Agreement, and except for the Company’s responsibility to withhold
applicable income and employment taxes from compensation paid or provided to
Executive, the Company shall not be responsible for the payment of any
applicable taxes, penalties, interest, costs, fees, including attorneys’ fees,
or other liability incurred by Executive in connection with compensation paid or
provided to Executive pursuant to this Agreement.

 

6.2.

No amount payable pursuant to this Agreement on account of Executive’s
termination of employment with the Company which constitutes a “deferral of
compensation” within the meaning of Section 409A shall be paid unless and until
Executive has incurred a “separation from service” within the meaning of Section
409A.  Furthermore, to the extent that Executive is a “specified employee”
within the meaning of Section 409A (determined using the identification
methodology selected by Company from time to time, or if none, the default
methodology) as of the date of Executive’s separation from service, no amount
that constitutes a deferral of compensation which is payable on account of
Executive’s separation from service shall paid to Executive before the date (the
“Delayed Payment Date”) which is first day of the seventh month after the date
of Executive’s separation from service or, if earlier, the date of Executive’s
death following such separation from service.  All such amounts that would, but
for this Section, become payable prior to the Delayed Payment Date will be
accumulated and paid in a lump sum on the Delayed Payment Date.  Thereafter, any
payments that remain outstanding as of the day immediately following the Delayed
Payment Date shall be paid without delay over the time period originally
scheduled, in accordance with the terms of this Agreement.

 

6.3.

Any right of Executive to receive installment payments under this Agreement
shall, for all purposes of Section 409A, be treated as a right to a series of
separate payments.

11

--------------------------------------------------------------------------------

 

7.

Restrictions on Competition after Termination

 

7.1.

Reasons for Restrictions.  Executive acknowledges that the nature of the
Company's business is such that it would be extremely difficult for Executive to
honor and comply with Executive's obligation under the Employee Proprietary
Information and Inventions Agreement described in Section 1.4 to keep secret and
confidential the Company's trade secrets if Executive were to become employed by
or substantially interested in the business of a competitor of the Company soon
following the termination of Executive's employment with the Company, and it
would also be extremely difficult to determine in any reasonably available forum
the extent to which Executive was or was not complying with Executive's
obligations under such circumstances.

 

7.2.

Duration of Restriction.  In consideration for the Company’s undertakings and
obligations under this Agreement, Executive agrees that during the “Noncompete
Term” (defined below) and by virtue of Executive’s unique position and
substantial knowledge of Company operations, plans and projects,  Executive
shall not directly or indirectly engage in (whether as an employee, consultant,
proprietor, partner, director or otherwise), or have any ownership interest in,
or participate in the financing, operation, management or control of, any
person, firm, corporation or business that engages in any line of business in
which the Company engages at the time of such termination, in the United States,
Canada, the United Kingdom or such other countries in which the Company conducts
business at the time of such termination (“Restricted Territory”).  For the
avoidance of doubt, the foregoing shall not prohibit Executive from engaging in,
owning an interest in, or participating in any business that processes credit
card, debit card or automated teller machine transactions originated from
outside of gaming establishments, unless the Company has expanded its operations
to encompass such activities at the time of termination.  For purposes of this
Agreement, the “Noncompete Term” shall be the period of one (1) year  after the
termination of Executive’s employment hereunder.  The parties agree that
ownership of no more than 1% of the outstanding voting stock of a
publicly-traded corporation or other entity shall not constitute a violation of
this provision.  The parties intend that the covenants contained in this section
shall be construed as a series of separate covenants, one for each county, city,
state and other political subdivision of the Restricted Territory.  Except for
geographic coverage, each such separate covenant shall be deemed identical in
terms to the covenant contained in this section.  If, in any judicial
proceeding, a court shall refuse to enforce any of the separate covenants (or
any part thereof) deemed included in this section, then such unenforceable
covenant (or such part) shall be deemed eliminated from this Agreement for the
purpose of those proceedings to the extent necessary to permit the remaining
separate covenants (or portions thereof) to be enforced by such court.  It is
the intent of the parties that the covenants set forth herein be enforced to the
maximum degree permitted by applicable law.

7.3 Assignment.  Executive expressly understands and agrees that all
restrictions on employment and solicitation as set for in Sections 7 and 8 are
fair and reasonable, and are a material part of this Agreement which would not
be entered into by the parties absent mutual agreement to the assignability of
the same.  Executive further expressly understands and agrees that Executive's
duties and obligations as set forth in Sections 7 and 8 of this Agreement may be
assigned by the Company upon a Change in Control at Company's
discretion.  Executive agrees that Executive has received separate

12

--------------------------------------------------------------------------------

 

valuable and sufficient consideration in exchange for Company's right to assign
Executive's obligations and duties as set for in this Sections 7 and 8, such
consideration to be paid in the amount of $5,000 upon all parties executing this
Agreement.

8.

Restrictions on Solicitation after Termination

For a period of two (2) years following the termination of Executive's
employment hereunder for any reason, Executive shall not, without the prior
written consent of the Company, directly or indirectly, as a sole proprietor,
member of a partnership, stockholder or investor, officer or director of a
corporation, or as an executive, associate, consultant, employee, independent
contractor or agent of any person, partnership, corporation or other business
organization or entity other than the Company solicit or endeavor to entice away
from the Company any person or entity who is, or, during the then most recent
three-month period, was, employed by, or had served as an agent or key
consultant of the Company, provided, however, that Executive shall not be
prohibited from receiving and responding to unsolicited requests for employment
or career advice from the Company’s employees.

9.

Arbitration

 

9.1.

Agreement to Arbitrate Claims.  The Company and Executive hereby agree that, to
the fullest extent permitted by law, any and all claims or controversies between
them (or between Executive and any present or former officer, director, agent,
or employee of the Company or any parent, subsidiary, or other entity affiliated
with the Company) relating in any manner to the employment or the termination of
employment of Executive shall be resolved by final and binding arbitration
pursuant to the terms and conditions set forth in that certain National Mutual
Arbitration Agreement for Employees of the Company executed by Executive  (the
“Arbitration Agreement”) in the form attached hereto as Exhibit C  Claims
subject to the Arbitration Agreement shall include contract claims, tort claims,
claims relating to compensation and Equity Awards, as well as claims based on
any federal, state, or local law, statute, or regulation, including but not
limited to any claims arising under Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act, the Americans with Disabilities Act,
and the California Fair Employment and Housing Act.  However, claims for
unemployment compensation, workers’ compensation, and claims under the National
Labor Relations Act shall not be subject to arbitration.

 

9.2.

Enforcement Actions.  Either the Company or Executive may bring an action in
court to compel arbitration under this Agreement and to enforce an arbitration
award. Except as otherwise provided in this Agreement, neither party shall
initiate or prosecute any lawsuit in any way related to any arbitrable claim,
including without limitation any claim as to the making, existence, validity, or
enforceability of the agreement to arbitrate.  All arbitration hearings under
this Agreement shall be conducted in Las Vegas, Nevada.

 

9.3.

Exceptions.  Nothing in this Agreement precludes a party from filing an
administrative charge before an agency that has jurisdiction over an arbitrable
claim.  In addition, either party may, at its option, seek injunctive relief in
a court of competent jurisdiction for any claim or controversy arising out of or
related to the matters described in Sections 7 and 8 above or the unauthorized
use, disclosure, or misappropriation of the confidential and/or proprietary
information of either party in contravention of the Employee Proprietary
Information and

13

--------------------------------------------------------------------------------

 

 

Inventions Agreement or otherwise.  By way of example, the Company may choose to
use the court system to seek injunctive relief to prevent disclosure of its
proprietary information or trade secrets; similarly, Executive may elect to use
the court system to seek injunctive relief to protect Executive’s own inventions
or trade secrets.

 

9.4.

Governing Law.  The agreement to arbitrate under this Section 9 and the
Arbitration Agreement shall be governed by the Uniform Arbitration Act of 2000
(Nevada Revised Statutes 38.206 et seq).  In ruling on procedural and
substantive issues raised in the arbitration itself, the Arbitrator shall in all
cases apply the substantive (and procedural) law of the State of Nevada.

 

9.5.

Attorneys’ Fees.  Each party shall pay its own costs and attorney’s fees, unless
a party prevails on a statutory claim, and the statute provides that the
prevailing party is entitled to payment of its attorneys' fees.  In that case,
the arbitrator may award reasonable attorneys' fees and costs to the prevailing
party as provided by law.  The costs and fees of the arbitrator shall be borne
equally by Executive and the Company.

 

9.6.

Survival.  The parties’ obligations under this Section 9 shall survive the
termination of Executive’s employment with the Company and the expiration of
this Agreement.

 

9.7.

Acknowledgements.  THE PARTIES UNDERSTAND AND AGREE THAT THIS SECTION 9
CONSTITUTES A WAIVER OF THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIMS OR
CONTROVERSIES COVERED BY THIS SECTION 9.  THE PARTIES AGREE THAT NONE OF THOSE
CLAIMS OR CONTROVERSIES SHALL BE RESOLVED BY A JURY TRIAL.  THE PARTIES FURTHER
ACKNOWLEDGE THAT THEY HAVE BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS SECTION 9
WITH THEIR LEGAL COUNSEL AND HAVE AVAILED THEMSELVES OF THAT OPPORTUNITY TO THE
EXTENT THEY WISH TO DO SO.

10.

Expiration

The terms of this Agreement are intended by the parties to govern Executive’s
employment with the Company during the term of such employment.  Upon the
termination of Executive’s employment with the Company, this Agreement shall
expire and be of no further force or effect, except to the extent of provisions
hereof which expressly survive the expiration or termination of this Agreement.

11.

Entire Agreement

Except as otherwise expressly stated herein, the terms of this Agreement are
intended by the parties to be the final and exclusive expression of their
agreement with respect to the employment of Executive by Company and may not be
contradicted by evidence of any prior or contemporaneous statements or
agreements. The parties further intend that this Agreement shall constitute the
complete and exclusive statement of its terms and that no extrinsic evidence
whatsoever may be introduced in any judicial, administrative, or other legal
proceeding involving this Agreement.  To the extent any provisions in this
Agreement are inconsistent with any provisions of the Exhibits, the provisions
of the Exhibits shall supersede and be controlling.

14

--------------------------------------------------------------------------------

 

12.

Amendments, Waivers

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by Executive and by a duly authorized
representative of the Company other than Executive.  No failure to exercise and
no delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein or by law or in equity.

13.

Assignment; Successors and Assigns

Executive agrees that Executive may not assign, sell, transfer, delegate or
otherwise dispose of, whether voluntarily or involuntarily, or by operation of
law, any rights or obligations under this Agreement, nor shall Executive’s
rights be subject to encumbrance or the claims of creditors.  Any purported
assignment, transfer, or delegation shall be null and void.  Nothing in this
Agreement shall prevent the consolidation of the Company with, or its merger
into, any other corporation, or the sale by the Company of all or substantially
all of its properties or assets, or the assignment by the Company of this
Agreement and the performance of its obligations hereunder to any successor in
interest.

14.

Governing Law

The validity, interpretation, enforceability, and performance of this Agreement
shall be governed by and construed in accordance with the law of the State of
Nevada.

15.

Acknowledgment

The parties acknowledge (a) that they have consulted with or have had the
opportunity to consult with independent counsel of their own choice concerning
this Agreement, and (b) that they have read and understand the Agreement, are
fully aware of its legal effect, and have entered into it freely based on their
own judgment and not on any representations or promises other than those
contained in this Agreement.

16.

Notices

All notices or demands of any kind required or permitted to be given by the
Company or Executive under this Agreement shall be given in writing and shall be
personally delivered (and receipted for) or mailed by certified mail, return
receipt requested, postage prepaid, addressed as follows:



15

--------------------------------------------------------------------------------

 

If to Company:

Everi Payments Inc.

Attn:  CEO w/ copy to General Counsel
7250 S. Tenaya Way, Ste. 100
Las Vegas, NV  89113

If to Executive:

Dean A. Ehrlich

1960 North Walnut Avenue, Arlington Heights, IL 60004

 

 

 

Any such written notice shall be deemed received when personally delivered or
three (3) days after its deposit in the United States mail as specified
above.  Either party may change its address for notices by giving notice to the
other party in the name specified in this section.

 




16

--------------------------------------------------------------------------------

 

 

17.

Representations and Warranties

Executive represents and warrants that Executive is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that Executive's
execution and performance of this Agreement will not violate or breach any other
agreements between Executive and any other person or entity.

18.

Counterparts

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, all of which together shall contribute one and the same
instrument.

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first set forth above.

EVERI PAYMENTS INC.EXECUTIVE

By:

/s/ Michael D. Rumbolz

 

/s/ Dean A. Ehrlich

 

Chief Executive Officer

 

 

 

 

 

 

17

--------------------------------------------------------------------------------

 

EXHIBIT A

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

In consideration of my employment by Everi Payments Inc, a Delaware corporation
(the “Company”), I hereby agree to certain restrictions placed by the Company on
my use and development of information and technology of the Company, as more
fully set out below.  

1. Proprietary Information.  

 

(a) Confidential Restrictions.  I understand that, in the course of my work as
an employee of the Company, I may have access to Proprietary Information (as
defined below) concerning the Company.  I acknowledge that the Company has
developed, compiled, and otherwise obtained, often at great expense, this
information, which has great value to the Company’s business.  I agree to hold
in strict confidence and in trust for the sole benefit of the Company all
Proprietary Information and will not disclose any Proprietary Information,
directly or indirectly, to anyone outside of the Company, or use, copy, publish,
summarize, or remove from Company premises such information (or remove from the
premises any other property of the Company) except:  (i) during my employment to
the extent necessary to carry out my responsibilities as an employee of the
Company or (ii) after termination of my employment, as specifically authorized
in writing by a duly authorized officer of the Company.  I further understand
that the publication of any Proprietary Information through literature or
speeches must be approved in advance in writing by a duly authorized officer of
the Company.  

(b) Proprietary Information Defined.  I understand that the term “Proprietary
Information” in this Agreement means all information and any idea in whatever
form, tangible or intangible, whether disclosed to or learned or developed by
me, pertaining in any manner to the business of the Company or to the Company’s
affiliates, consultants, or business associates, unless:  (i) the information is
or becomes publicly known through lawful means; (ii) the information was
rightfully in my possession or part of my general knowledge prior to my
employment by the Company; or (iii) the information is disclosed to me without
confidential or proprietary restrictions by a third party who rightfully
possesses the information (without confidential or proprietary restrictions) and
did not learn of it, directly or indirectly, from the Company.  I further
understand that the Company considers the following information to be included,
without limitation, in the definition of Proprietary Information:  (A)
schematics, techniques, employee suggestions, development tools and processes,
computer printouts, computer programs, design drawings and manuals, electronic
codes, formulas and improvements; (B) information about costs, profits, markets,
sales, customers, prospective customers, customer contracts (including without
limitation the terms and conditions of such customer contracts) and bids; (C)
plans for business, marketing, future development and new product concepts; (D)
customer lists, and distributor and representative lists; (E) all documents,
books, papers, drawings, models, sketches, and other data of any kind and
description, including electronic data recorded or retrieved by any means, that
have been or will be given to me by the Company (or any affiliate of it), as
well as written or verbal instructions or comments; (F) any information or
material not described in (A)-(E) above which relate to the Company’s
inventions, technological developments, “know how”, purchasing, accounts,
merchandising, or licensing; (G) employee personnel files and information about
employee compensation and benefits; and (H) any information of the type
described in (A)-(G) above which the Company has a legal obligation to treat as
confidential, or which the Company treats as proprietary or designates as
confidential, whether or not owned or developed by the Company.

(c) Information Use.  I agree that I will maintain at my work area or in other
places under my control only such Proprietary Information that I have a current
“need to know,” and that

1

--------------------------------------------------------------------------------

 

I will return to the appropriate person or location or otherwise properly
dispose of Proprietary Information once my need to know no longer exists.  I
agree that I will not make copies of information unless I have a legitimate need
for such copies in connection with my work.  

(d) Third Party Information.  I recognize that the Company has received and in
the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  I agree that I owe the Company and such third parties, during the
term of my employment and thereafter, a duty to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm, or corporation (except as necessary in carrying out my work
for the Company consistent with the Company’s agreement with such third party)
or to use it for the benefit of anyone other than for the Company or such third
party (consistent with the Company’s agreement with such third party) without
the express written authorization of a duly authorized officer of the Company.  

2. Inventions.  

(a) Defined; Statutory Notice.  I understand that during the term of my
employment, there are certain restrictions on my development of technology,
ideas, and inventions, referred to in this Agreement as “Invention Ideas.”  The
term “Invention Ideas” means all ideas, processes, inventions, technology,
programs, original works of authorship, designs, formulas, discoveries, patents,
copyrights, trademarks, and service marks, and all improvements, rights, and
claims related to the foregoing, that are conceived, developed, or reduced to
practice by me alone or with others during the period of my employment with the
Company, except for (1) Invention Ideas excluded in Schedule A, (2) Invention
Ideas that I develop entirely on my own time without the Company’s equipment,
supplies, facilities or trade secret information except for those Invention
Ideas that either relate at the time of conception or reduction to practice of
the Invention Idea to the Company’s business or actual or demonstrably
anticipated research or development or result from any work performed by me for
the Company, and (3) to the extent that any law applicable to my employment
lawfully prohibits the assignment.  

(b) Disclosure.  I agree to maintain adequate and current written records on the
development of all Invention Ideas and to disclose promptly to the Company all
Invention Ideas and relevant records, which records will remain the sole
property of the Company.  I further agree that all information and records
pertaining to any idea, process, invention, technology, program, original work
of authorship, design, formula, discovery, patent, copyright, trademark, or
service mark, that I do not believe to be an Invention Idea, but is conceived,
developed, or reduced to practice by me (alone or with others) during my period
of employment or during the one-year period following termination of my
employment, shall be promptly disclosed to the Company (such disclosure to be
received in confidence).  The Company shall examine such information to
determine if in fact it is an Invention Idea subject to this Agreement.  

(c) Assignment.  I agree to assign and hereby do assign to the Company, without
further consideration, my entire right, title, and interest (throughout the
United States and in all foreign countries), free and clear of all liens and
encumbrances, in and to each Invention Idea, which shall be the sole property of
the Company, whether or not copyrightable or patentable.  

(d) Assist with Registration.  In the event any Invention Idea shall be deemed
by the Company to be copyrightable or patentable or otherwise registrable, I
will assist the Company (at its expense) in obtaining and maintaining letters
patent or other applicable registrations and I will execute all documents and do
all other things (including testifying at the Company’s expense) necessary or
proper to

2

--------------------------------------------------------------------------------

 

accomplish such registrations thereon and to vest the Company with full title
thereto.  Should the Company be unable to secure my signature on any document
necessary to apply for, prosecute, obtain, or enforce any patent, copyright, or
other right or protection relating to any Invention Idea, whether due to my
mental or physical incapacity or any other cause, I hereby irrevocably designate
and appoint the Company and each of its duly authorized officers and agents as
my agent and attorney-in-fact, to act for and on my behalf and stead, to execute
and file any such document, and to do all other lawfully permitted acts to
further the prosecution, issuance, and enforcement of patents, copyrights, or
other rights or protections with the same force and effect as if executed and
delivered by me.  I agree to maintain adequate and current records on the
development of all Invention Ideas, which shall also remain the sole property of
the Company.

(e) License for Other Inventions.  If, in the course of my employment with the
Company, I incorporate into Company property an invention owned by me or in
which I have an interest, the Company is granted a nonexclusive, royalty-free,
irrevocable, perpetual, world-wide license to make, modify, use and sell any
invention as part of and in connection with the Company property.

(f) Exclusions.  Except as disclosed in Schedule A attached hereto and
incorporated herein, there are no ideas, processes, inventions, technology,
writings, programs, designs, formulas, discoveries, patents, copyrights, or
trademarks, or improvements to the foregoing, that I wish to exclude from the
operation of this Agreement.  To the best of my knowledge, there is no existing
contract in conflict with this Agreement or any other contract to assign ideas,
processes, inventions, technology, writings, programs, designs, formulas,
discoveries, patents, copyrights, or trademarks, or improvements thereon, that
is now in existence between me and any other person or entity.  

(g) Disclosure.  I agree to disclose promptly to the Company all “Invention
Ideas” and relevant records as defined in paragraph 2(a), above.  I further
agree to promptly disclose to the Company any idea that I do not believe to be
an invention, but which is conceived, developed, or reduced to practice by me
(alone or with others) while I am employed by the Company or during the one-year
period following the termination of my employment.  I will disclose the idea,
along with all information and records pertaining to the idea, and the Company
will examine the disclosure in confidence to determine if in fact it is an
Invention Idea subject to this Agreement.

(h) Post-Termination Period.  I agree that any idea, invention, writing,
discovery, patent, copyright, trademark or similar item or improvement shall be
presumed to be an Invention Idea if it is conceived, developed, use, sold,
exploited, or reduced to practice by me or with my aid within one (1) year after
my termination of employment with the Company.  I can rebut this presumption if
I prove that the idea, invention, writing, discovery, patent, copyright,
trademark or similar item or improvement is not an Invention Idea covered by
this Agreement.

3. Former or Conflicting Agreements.  During my employment with the Company, I
will not disclose to the Company, or use, or induce the Company to use, any
proprietary information or trade secrets of others.  I represent and warrant
that I have returned all property and confidential information belonging to all
prior employers, individuals and entities who have provided such property and
confidential information to me, if any, as required by such prior employers,
individuals and entities.  I further represent and warrant that my performance
of the terms of this Agreement will not breach any agreement to keep in
confidence proprietary information acquired by me in confidence or in trust
prior to my employment by the Company.  I have not entered into, and I agree I
will not enter into, any oral or written agreement in conflict herewith.  I have
listed in Schedule B all other agreements concerning proprietary information or
agreements to which I am a party and have attached copies of any agreements in
my possession.

3

--------------------------------------------------------------------------------

 

4. Government Contracts.  I understand that the Company has or may enter into
contracts with the government under which certain intellectual property rights
will be required to be protected, assigned, licensed, or otherwise transferred
and I hereby agree to execute such other documents and agreements as are
necessary to enable the Company to meet its obligations under any such
government contracts.  

5. Termination.  I hereby acknowledge and agree that all property, including,
without limitation, all source code listings, books, manuals, records, models,
drawings, reports, notes, contracts, lists, blueprints, and other documents or
materials or copies thereof, all equipment furnished to or prepared by me in the
course of or incident to my employment, and all Proprietary Information
belonging to the Company and will be promptly returned to the Company upon
termination of my employment with the Company.  Following my termination, I will
not retain any written or other tangible material containing any Proprietary
Information or information pertaining to any Invention Idea.  I understand that
my obligations contained in this Agreement will survive the termination of my
employment and I will continue to make all disclosures required of me by
paragraph 2(b).  In the event of the termination of my employment, I agree, if
requested by the Company, to sign and deliver the Termination Certificate
attached as Schedule C hereto and incorporated herein.  I ACKNOWLEDGE THAT THE
COMPANY IS AN “AT-WILL” EMPLOYER AND NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED TO IMPLY THAT THE TERM OF MY EMPLOYMENT IS OF ANY DEFINITE
DURATION.  NO ONE OTHER THAN AN AUTHORIZED OFFICER OF THE COMPANY HAS THE
AUTHORITY TO ALTER THIS ARRANGEMENT, TO ENTER INTO AN AGREEMENT FOR EMPLOYMENT
FOR A SPECIFIED PERIOD OF TIME, OR TO MAKE ANY AGREEMENT CONTRARY TO THIS
POLICY, AND ANY SUCH AGREEMENT MUST BE IN WRITING AND MUST BE SIGNED BY AN
AUTHORIZED OFFICER OF THE COMPANY AND BY THE AFFECTED EMPLOYEE.

6. Remedies.  I recognize that nothing in this Agreement is intended to limit
any remedy of the Company under the California Uniform Trade Secrets Act or
other federal or state law and that I could face possible criminal and civil
actions, resulting in imprisonment and substantial monetary liability, if I
misappropriate the Company’s trade secrets.  In addition, I recognize that my
violation of this Agreement could cause the Company irreparable harm, the amount
of which may be extremely difficult to estimate, thus, making any remedy at law
or in damages inadequate.  Therefore, I agree that the Company shall have the
right to apply to any court of competent jurisdiction for an order restraining
any breach or threatened breach of this Agreement and for any other relief the
Company deems appropriate.  This right shall be in addition to any other remedy
available to the Company in law or equity.  

7. Miscellaneous Provisions.  

(a) Assignment.  I agree that the Company may assign to another person or entity
any of its rights under this Agreement.  

(b) Governing Law; Severability.  The validity, interpretation, enforceability,
and performance of this Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada without giving effect to any
conflicts or choice of law provisions that would result in the application of
the laws of any jurisdiction other than the internal laws of the State of
Nevada.  If any provision of this Agreement, or application thereof to any
person, place, or circumstance, shall be held by a court of competent
jurisdiction to be invalid, unenforceable, or void, the remainder of this
Agreement and such provisions as applied to other persons, places, and
circumstances shall remain in full force and effect.  

(c) Entire Agreement.  The terms of this Agreement are the final expression of
the parties’ agreement with respect to the subject matter hereof and may not be
contradicted by evidence of any prior or contemporaneous agreement.  This
Agreement shall constitute the complete and exclusive

4

--------------------------------------------------------------------------------

 

statement of its terms and no extrinsic evidence whatsoever may be introduced in
any judicial, administrative, or other legal proceeding involving this
Agreement.  

(d) Amendments; Waivers.  This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by me and by a duly
authorized representative of the Company.  No failure to exercise and no delay
in exercising any right, remedy, or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, or power provided herein or by law or in equity.

(e) Successors and Assigns.  This Agreement shall be binding upon me and my
heirs, executors, administrators, and successors, and shall inure to the benefit
of the Company’s successors and assigns.  

(f) Application of this Agreement.  I hereby agree that my obligations set forth
in Sections 1 and 2 hereof and the definitions of Proprietary Information and
Invention Ideas contained therein shall be equally applicable to Proprietary
Information and Invention Ideas relating to any work performed by me for the
Company prior to the execution of this Agreement.  

 

ACKNOWLEDGEMENT & AGREEMENT

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.  I HAVE
COMPLETELY NOTED ON SCHEDULE A TO THIS AGREEMENT ANY PROPRIETARY INFORMATION,
IDEAS, PROCESSES, INVENTIONS, TECHNOLOGY, WRITINGS, PROGRAMS, DESIGNS, FORMULAS,
DISCOVERIES, PATENTS, COPYRIGHTS, OR TRADEMARKS, OR IMPROVEMENTS, RIGHTS, OR
CLAIMS RELATING TO THE FOREGOING, THAT I DESIRE TO EXCLUDE FROM THIS
AGREEMENT.  

 

 

Date:

1/10/17

 

Employee Name:

Dean A. Ehrlich

 

 

 

/s/ Dean A. Ehrlich

Employee Signature

 

 

 

 

 

 

5

--------------------------------------------------------------------------------

 

 

SCHEDULE A

EMPLOYEE’S DISCLOSURE

OF PRIOR INVENTIONS

 

1. Prior Inventions.  Except as set forth below, there are no ideas, processes,
inventions, technology, writings, programs, designs, formulas, discoveries,
patents, copyrights, or trademarks, or any claims, rights, or improvements to
the foregoing, that I wish to exclude from the operation of this Agreement:
__________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________

 

 

 

 

 

Date:

1/10/17

 

Employee Name:

Dean A. Ehrlich

 

 

 

/s/ Dean A. Ehrlich

Employee Signature

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------

 

 

SCHEDULE B

EMPLOYEE’S DISCLOSURE

OF PRIOR AGREEMENTS

 

1. Prior Agreements.  Except as set forth below, I am aware of no prior
agreements between me and any other person or entity concerning proprietary
information or inventions (attach copies of all agreements in your possession):

________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________

 

 

 

 

Date:

1/10/17

 

Employee Name:

Dean A. Ehrlich

 

 

 

 

/s/ Dean A. Ehrlich

Employee Signature

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------

 

SCHEDULE C

TERMINATION CERTIFICATE CONCERNING

EVERI PAYMENTS INC. (FORMERLY KNOWN AS GLOBAL CASH ACCESS, INC.)

PROPRIETARY INFORMATION AND INVENTIONS

 

This is to certify that I have returned all property of Everi Payments Inc.
(formerly known as Global Cash Access, Inc.), a Delaware limited liability
company (the “Company”), including, without limitation, all source code
listings, books, manuals, records, models, drawings, reports, notes, contracts,
lists, blueprints, and other documents and materials, Proprietary Information,
and equipment furnished to or prepared by me in the course of or incident to my
employment with the Company, and that I did not make or distribute any copies of
the foregoing.  

I further certify that I have reviewed the Employee Proprietary Information and
Inventions Agreement signed by me and that I have complied with and will
continue to comply with all of its terms, including, without limitation, (i) the
reporting of any idea, process, invention, technology, writing, program, design,
formula, discovery, patent, copyright, or trademark, or any improvement, rights,
or claims related to the foregoing, conceived or developed by me and covered by
the Agreement and (ii) the preservation as confidential of all Proprietary
Information pertaining to the Company.  This certificate in no way limits my
responsibilities or the Company’s rights under the Agreement.  

On termination of my employment with the Company, I will be employed by
_____________________  [Name of New Employer] [in the ______________ division]
and I will be working in connection with the following projects:  

[Generally describe the projects]

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

 

 

 

Date:

 

 

Employee Name:

 

 

 

 

 

Employee Signature

 

 

8

--------------------------------------------------------------------------------

 

EXHIBIT B

RELEASE AND WAIVER OF CLAIMS

CONFIDENTIAL SEPARATION AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS

This Confidential Separation Agreement and General Release of All Claims
(“Agreement”) is made by and between Everi Payments Inc. (formerly known as
Global Cash Access, Inc.) (“Company”) and Dean A. Ehrlich  (“Employee”) with
respect to the following facts:

A.

Employee is employed by Company pursuant to an Employment Agreement setting
forth the terms and conditions of employment dated as of July 18, 2016 and shall
be effective on that date  (collectively referred to as the “Employment
Agreement”).

B.

Employee’s employment with Company will terminate [without Cause] [for Good
Reason] (as that term is defined in the Employment Agreement) effective [DATE]
(“Separation Date”), and as of such date Employee has incurred a “separation
from service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended.  As a result, Employee is entitled to those certain severance
payments and benefits described in the Employment Agreement, provided Employee
enters into this Agreement.

C.

The parties desire to settle all claims and issues that have or could have been
raised, in relation to, and arising out of, or in any way connected to, the
acts, transactions or occurrences between them to date, including, but not
limited to, Employee’s employment with Company and the termination of that
employment, on the terms set forth below.

THEREFORE, in consideration of the promises and mutual agreements set forth
below, the parties agree as follows:

1.Severance Package.  In exchange for the promises set forth herein and in
compliance with the requirements set forth in the Employment Agreement, Company
agrees to provide Employee with the payments and benefits set forth in Section 4
of the Employment Agreement (“Severance Package”), to which Employee is not
otherwise entitled, absent entering into this Agreement.  Employee acknowledges
and agrees that this Severance Package constitutes adequate legal consideration
for the promises and representations made by Employee in this
Agreement.  Employee acknowledges and agrees that if Employee violates the terms
of this Agreement or the continuing obligations under the Employment Agreement
including, but not limited to those pertaining to post-employment restrictions,
Company may terminate any payments and the provision of benefits described
herein, and seek such other damages or remedies as may be appropriate.

9

--------------------------------------------------------------------------------

 

2.General Release.

(a)Employee knowingly and voluntarily releases and forever discharges Company,
and any parent or subsidiary corporations, divisions or affiliated corporations,
partnerships or other affiliated entities of the foregoing, past and present, as
well as their respective employees, officers, attorneys, directors,
shareholders, agents, successors and assigns individually and in their business
capacity (collectively, “Released Parties”), of and from any and all claims,
known and unknown, asserted or unasserted, which the Employee has or may have
against Releases as of the date of execution of this Agreement, including, but
not limited to, any alleged violation of:

 

▪

Title VII of the Civil Rights Act of 1964;

 

▪

Sections 1981 through 1988 of Title 42 of the United States Code;

 

▪

The Employee Retirement Income Security Act of 1974 ("ERISA") (as modified
below);

 

▪

The Immigration Reform and Control Act;

 

▪

The Americans with Disabilities Act of 1990;

 

▪

The Age Discrimination in Employment Act of 1967 (“ADEA”);

 

▪

The Worker Adjustment and Retraining Notification Act;

 

▪

The Fair Credit Reporting Act;

 

▪

The Family and Medical Leave Act;

 

▪

The Equal Pay Act;

 

▪

The Genetic Information Nondiscrimination Act of 2008;

 

▪

Chapter 613 of the Nevada Revised Statutes including the Nevada Equal
Opportunities for Employment Law – Nev. Rev. Stat. § 613.310 et seq;

 

▪

Nevada Equal Pay Law – Nev. Rev. Stat. § 608.017;

 

▪

Nevada School Visitation Law – Nev. Rev. Stat. § 392.920;

 

▪

Nevada Wage Payment and Work Hour Law – Nev. Rev. Stat. § 608 et seq;

 

▪

Nevada Occupational Safety & Health Act – Nev. Rev. Stat. § 618 et seq

 

▪

any other federal, state or local law, rule, regulation, or ordinance;

10

--------------------------------------------------------------------------------

 

 

▪

any public policy, contract, tort, or common law; or

 

▪

any basis for recovering costs, fees, or other expenses including attorneys'
fees incurred in these matters.

2.1.This release is intended to have the broadest possible application and
includes, but is not limited to, any tort, contract, common law, constitutional
or other statutory claims and all claims for attorneys’ fees, costs and
expenses.

2.2.Employee expressly waives Employee’s right to recovery of any type,
including damages or reinstatement, in any administrative or court action,
whether state or federal, and whether brought by Employee or on Employee’s
behalf, related in any way to the matters released herein.  Employee further,
waives any right or ability to be a class or collective action representative or
to otherwise participate in any putative or certified class, collective or
 multi-party action or proceeding based on such a claim in which Company or any
other Released Party identified in this Agreement is a party.

2.3.The parties acknowledge that this general release is not intended to bar any
claims that, by statute, may not be waived, such as Employee’s right to file a
charge with the National Labor Relations Board or Equal Employment Opportunity
Commission and other similar government agencies, and claims for statutory
indemnity, workers’ compensation benefits or unemployment insurance benefits, as
applicable, and any challenge to the validity of Employee’s release of claims
under the Age Discrimination in Employment Act of 1967, as amended, as set forth
in this Agreement. This general release also does not bar claims or causes of
action related to defamation, libel or invasion of privacy.  In addition, this
general release does not affect Employee’s rights to indemnification by the
Company nor Employee’s coverage under the directors and officers insurance
policies, if any, maintained by the Company.

2.4.Employee acknowledges that Employee may discover facts or law different
from, or in addition to, the facts or law that Employee knows or believes to be
true with respect to the claims released in this Agreement and agrees,
nonetheless, that this Agreement and the release contained in it shall be and
remain effective in all respects notwithstanding such different or additional
facts or the discovery of them.

2.5.Employee declares and represents that Employee intends this Agreement to be
complete and not subject to any claim of mistake, and that the release herein
expresses a full and complete release and Employee intends the release herein to
be final and complete.  Employee executes this release with the full knowledge
that this release covers all possible claims against the Released Parties, to
the fullest extent permitted by law.

3.Representation Concerning Filing of Legal Actions.  Employee represents that,
as of the date of this Agreement, Employee has not filed any lawsuits, charges,
complaints, petitions, claims or other accusatory pleadings against Company or
any of the other Released Parties in any court or with any governmental agency
related to the matters released in this Agreement.

4.Mutual Nondisparagement.  Employee agrees that Employee will not make any
voluntary statements, written or oral, or cause or encourage others to make any
such statements that defame, disparage or in any way criticize the personal
and/or business reputations, practices or conduct of Company or any of the other
Released Parties. Company agrees that it will instruct its officers and
directors to not make any voluntary statements, written or oral, or cause or
encourage others

11

--------------------------------------------------------------------------------

 

to make any such statements that defame, disparage or in any way criticize the
personal and/or business reputations, practices or conduct of Employee.

5.Confidentiality and Return of Company Property.  In accordance with the terms
of his/her Employment Agreement, Employee understands and agrees that as a
condition of receiving the Severance Package in paragraph 1, all Company
property must be returned to Company.  By signing this Agreement, Employee
represents and warrants that Employee has returned to Company, all Company
property, data and information belonging to Company and agrees that Employee
will not use or disclose to others any confidential or proprietary information
of Company or the Released Parties.  In addition, Employee agrees to keep the
terms of this Agreement confidential between Employee and Company, except that
Employee may tell Employee’s immediate family and attorney or accountant, if
any, as needed, but in no event should Employee discuss this Agreement or its
terms with any current or prospective employee of Company.

6.Continuing Obligations and Cooperation.  Employee further agrees to comply
with the continuing obligations regarding confidentiality set forth in the
surviving provisions of the Employee Proprietary Information and Inventions
Agreement previously signed by Employee. Employee also agrees that in accordance
with his/her Employment Agreement, he/she will cooperate fully in the transition
of her duties, and promptly and cooperatively answer any calls or emails the
Company may have during the period she is receiving severance pay and/or
benefits, without further compensation.

7.No Admissions.  By entering into this Agreement, Company makes no admission
that it has engaged, or is now engaging, in any unlawful conduct.  The parties
understand and acknowledge that this Agreement is not an admission of liability
and shall not be used or construed as such in any legal or administrative
proceeding.

8.Older Workers’ Benefit Protection Act.  This Agreement is intended to satisfy
the requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C.
sec. 626(f).  Employee is advised to consult with an attorney before signing
this Agreement.

8.1.Acknowledgments/Time to Consider.  Employee acknowledges and agrees that
(a) she has read and understands the terms of this Agreement; (b) she has been
advised in writing to consult with an attorney before signing this Agreement;
(c) she has obtained and considered such legal counsel as he deems necessary;
(d) she has been given 21 days to consider whether or not to enter into this
Agreement (although at her option, she may elect not to use the full 21day
period); and (e) by signing this Agreement on or after the Separation Date,
Employee acknowledges that she does so freely, knowingly, and voluntarily.

8.2.Revocation/Effective Date.  This Agreement shall not become effective or
enforceable until the eighth day after Employee signs this Separation
Agreement.  In other words, Employee may revoke Employee’s acceptance of this
Separation Agreement within seven (7) days after the date Employee signs
it.  Employee’s revocation must be in writing and received by Juliet A. Lim,
General Counsel, jlim@everi.com, 7250 South Tenaya Way, Suite 100, Las Vegas,
Nevada 89113on or before the seventh day in order to be effective.  If Employee
does not revoke acceptance within the seven (7) day period, Employee’s
acceptance of this Separation Agreement shall become binding and enforceable on
the eighth day (“Effective Date”).  The Severance Package will become due and
payable in accordance with paragraph 1 above after the Effective Date, provided
Employee does not revoke.

12

--------------------------------------------------------------------------------

 

8.3.Preserved Rights of Employee.  This Agreement does not waive or release any
rights or claims that Employee may have under the Age Discrimination in
Employment Act that arise after the execution of this Agreement.  In addition,
this Agreement does not prohibit Employee from challenging the validity of this
Agreement’s waiver and release of claims under the Age Discrimination in
Employment Act of 1967, as amended.

9.Severability.  In the event any provision of this Agreement shall be found
unenforceable, the unenforceable provision shall be deemed deleted and the
validity and enforceability of the remaining provisions shall not be affected
thereby.

10.Full Defense.  This Agreement may be pled as a full and complete defense to,
and may be used as a basis for an injunction against, any action, suit or other
proceeding that may be prosecuted, instituted or attempted by Employee in breach
hereof.  Employee agrees that in the event an action or proceeding is instituted
by the Company or any of the Released Parties in order to enforce the terms or
provisions of this Agreement, the Company, or Released Parties, as applicable,
shall be entitled to an award of reasonable costs and attorneys’ fees incurred
in connection with enforcing this Agreement, to the fullest extent permitted by
law.

11.Affirmation.  Employee affirms that Employee has been paid all compensation,
wages, bonuses, and commissions due, and has been provided all leaves (paid or
unpaid) and benefits to which Employee may be entitled.

12.Applicable Law.  The validity, interpretation and performance of this
Agreement shall be construed and interpreted according to the laws of the United
States of America and the State of Nevada.

13.Counterparts.  This Agreement may be signed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement. Delivery of a copy of this Agreement bearing an original
signature by facsimile transmission or e-mail in PDF format will have the same
effect as physical delivery of the document bearing the original signature.

14.Entire Agreement; Modification.  This Agreement, including the surviving
provisions of the Employment Agreement and Employee Proprietary and Inventions
Agreement previously executed by Employee, is intended to be the entire
agreement between the parties, and supersedes and cancels any and all other and
prior agreements, written or oral, between the parties regarding this subject
matter.  This Agreement may be amended only by a written instrument executed by
all parties hereto.

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN.  WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

Dated: ________________, 2016

By:
Everi Payments Inc.

Dated: ______________, 2016By:

13

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF ARBITRATION AGREEMENT

NATIONAL MUTUAL ARBITRATION AGREEMENT

FOR EMPLOYEES OF [COMPANY]

 

 

EVERI PAYMENTS INC. (formerly known as Global Cash Access, Inc.), its parent
corporation (if any), affiliates, subsidiaries, divisions, successors, assigns
and their current and former employees, officers, directors, and agents
(hereafter collectively referred to as "the Company") seeks to work with our
employees to resolve differences as soon as possible after they arise. Often
times, differences can be eliminated through internal discussions between an
employee and his/her supervisor. Other times, it may be helpful for Human
Resources or other Company employees to become involved to help solve a
dispute.  To facilitate dispute resolution we have developed a binding
arbitration process to settle disputes that are not resolved through more
informal means.  

 

The Company and you, on behalf of you, your heirs, administrators, executors,
successors and assigns (hereinafter collectively referred to as “you” or “your”)
agree pursuant to this Arbitration Agreement (“Agreement”) to arbitrate covered
disputes, in lieu of litigating in court.  

 

A.

The Mutual Agreement to Arbitrate:  Overview

 

The parties acknowledge that by agreeing to arbitration, they are WAIVING ANY
RIGHTS TO A JURY TRIAL.

 

Except for the claims set forth in the paragraph below, you and the Company
mutually agree to arbitrate any and all disputes, claims, or controversies
(“claim”) against the Company that could be brought in a court including, but
not limited to, all claims arising out of your employment and the cessation of
employment, including any claim that could have been presented to or could have
been brought before any court. This Agreement to arbitrate includes, but is not
limited to, claims under the Age Discrimination in Employment Act, Title VII of
the Civil Rights Act of 1964; the Fair Labor Standards Act; the Family and
Medical Leave Act; the Americans with Disabilities Act of 1990; Section 1981
through 1988 of Title 42 of the United States Code; any state or local
anti-discrimination laws; or any other federal, state, or local law, ordinance
or regulation, or based on any public policy, contract, tort, or common law or
any claim for costs, fees, or other expenses or relief, including attorney’s
fees.  All claims which could be raised before a court must be raised by the
time of the arbitration and the arbitrator shall apply the law accordingly.  

14

--------------------------------------------------------------------------------

 

 

Claims not covered by this Agreement are:  (i) claims for workers' compensation
benefits; (ii) claims for unemployment compensation benefits; (iii) claims based
upon the Company's current (successor or future) stock option plans, employee
pension and/or welfare benefit plans if those plans contain some form of a
grievance, arbitration, or other procedure for the resolution of disputes under
the plan; and (iv) claims by law which are not subject to mandatory binding
pre-dispute arbitration pursuant to the Federal Arbitration Act, such as claims
under the Dodd-Frank Wall Street Reform Act.  Further, this Agreement does not
prohibit the filing of an administrative charge with a federal, state, or local
administrative agency such as the National Labor Relations Board (NLRB) or the
Equal Employment Opportunity Commission (EEOC).

 

Likewise, as noted above, the Company agrees to arbitrate any claim against you
as per the terms of this Agreement but retains all right to seek injunctions in
aid of arbitration.  

 

B.

Class/Collective Action Waiver, Jury Waiver and Administrative Charges

The parties agree all claims must be pursued on an individual basis only.   By
signing this Agreement, you waive your right to commence, or be a party to, any
class or collective claims or to bring jointly any claim against the Company
with any other person, except as provided in the paragraph below.  The parties
agree any claim can be pursued, but only on an individual basis, except the lack
of co-plaintiffs shall not, in and of itself, be a bar to pursuit of a pattern
and practice claim.  

 

In addition, nothing herein limits your right and the rights of others
collectively to challenge the enforceability of this Agreement, including the
class/collective action waiver.   While the Company will assert that you have
agreed to pursue all claims individually in the arbitral forum and may ask a
court to compel arbitration of each individual’s claims, to the extent the
filing of such an action is protected concerted activity under the National
Labor Relations Act, such filing will not result in threats, discipline or
discharge.

 

C.

Severability and Related Issues

 

The Arbitrator, and not any federal, state or local court or agency, shall have
exclusive authority to resolve any dispute relating to the interpretation,
applicability, enforceability or formation of this Agreement including, but not
limited to any claim that all or any part of this Agreement is void or voidable,
except any determination as to the enforceability of the class/collective action
waiver shall be made solely by a court.  If the prohibition against
class/collective actions is deemed unlawful, then such action shall proceed
forward in court as a collective or class action.     If an arbitrator finds any
other provision of this Agreement unenforceable, a court or arbitrator shall
interpret or modify this Agreement, to the extent necessary, for it to be
enforceable, subject to the sentence above.  This Agreement shall be
self-amending; meaning if by law or common law a provision is deemed unlawful or
unenforceable that provision and the Agreement automatically, immediately and
retroactively shall be amended, modified, and/or altered to be enforceable.  The
arbitrator shall have no power under this Agreement to consolidate claims and/or
to hear a collective or class action.  

15

--------------------------------------------------------------------------------

 

 

D.

The Arbitration Process

 

Any authorized decision or award of the arbitrator shall be final and binding
upon the parties. The arbitrator shall have the power to award any type of legal
or equitable relief available in a court of competent jurisdiction including,
but not limited to, attorney’s fees, to the extent such damages are available
under law.    Because any arbitral award may be entered as a judgment or order
in any court of competent jurisdiction, any relief or recovery to which you may
be entitled upon any claim (including those arising out of employment, cessation
of employment, or any claim of unlawful discrimination) shall be limited to that
awarded by the arbitrator.  Again, the arbitrator has no power to consolidate
claims or adjudicate a collective/class action.  All orders of the arbitrator
(except evidentiary rulings at the arbitration) shall be in writing and subject
to review pursuant to the Federal Arbitration Act.

 

Any claim for arbitration will be timely only if brought within the time in
which an administrative charge or complaint would have been filed if the claim
is one which could be filed with an administrative agency. If the arbitration
claim raises an issue which could not have been filed with an administrative
agency, then the claim must be filed within the time set by the appropriate
statute of limitation.  A claim may be filed by serving written notice to the
Company’s Human Resources Department with a copy to General Counsel, 7250 S.
Tenaya Way, Suite 100, Las Vegas, Nevada 89113, and thereafter by filing an
action with JAMS pursuant to JAMS Employment Arbitration Rules. The filing party
is responsible for any filing fee absent extreme financial circumstances.  Each
party shall bear its own costs and expenses for the arbitration however the
arbitrator’s fee shall be paid by the Company, absent an award from the
arbitrator.

 

The arbitration shall be arbitrated by a single arbitrator in accordance with
the JAMS Employment Arbitration Rules except all arbitrators or members of the
appeal panel (which is discussed below) must be members of the bar in good
standing in the state in which the dispute arose.  Each party may be represented
by counsel.  

 

A copy of the JAMS Employment Arbitration Rules, including forms and procedures
for submitting a matter for arbitration, are available for you to review at the
Human Resource Department.  You may contact JAMS to request a copy of these
rules or obtain them from the JAMS website (www.jamsadr.com) or by calling JAMS
at 1(800)352-5267.  If for whatever reason JAMS declines to act as the neutral,
the parties shall utilize NAM (www.namadr.com) as the neutral for the
arbitration/appeal and shall utilize its Rules for Resolution of Employment
Disputes.   Each party agrees that it has had an opportunity to review the
current JAMS Employment Arbitration Rules.  

 

 

1.

Modification to NAM/JAMS Rules

 

16

--------------------------------------------------------------------------------

 

The arbitrator shall apply the Federal Rules of Civil Procedure (except for Rule
23) and the Federal Rules of Evidence as interpreted in the jurisdiction where
the arbitration is held.  Also there shall be one arbitrator for the matter up
and through submission and determination of a motion for summary judgment.  If a
summary judgment is made, the arbitrator must render a written and detailed
opinion on that motion within sixty (60) calendar days of submission of all
supporting and opposition papers.   If the summary judgment is in any part
denied the case shall proceed to hearing before another arbitrator, who did not
hear the summary judgment motion. That arbitrator shall be selected from a new
panel to be provided by JAMS (or if JAMS declines to be the third party
administrator, NAMS).  If no summary judgment is filed then no new arbitrator
will be selected to hear the matter, as the original arbitrator will retain
jurisdiction.  

 

E.

Consideration For This Agreement

 

This mutual agreement to arbitration and your accepting employment with the
Company shall act as consideration for this Agreement.  The parties agree that
the consideration set forth in this paragraph is wholly adequate to support this
Agreement.

 

 

F.

Other Provisions of this Agreement

 

To the extent any of the provisions herein conflict with any standard rules of
the arbitration service being used, the express provisions of this Agreement
shall prevail.

 

Neither the terms nor conditions described in this Agreement are intended to
create a contract of employment for a specific duration of time. Employment with
the Company is voluntarily entered into, and you are free to resign at any
time.  Similarly, the Company may terminate the employment relationship at any
time for any reason, with or without prior notice.  This Agreement shall survive
the termination of your employment.

 

This Agreement shall be governed by and enforced pursuant to the Federal
Arbitration Act, 9 U.S.C. §§ 1-16, to the maximum extent permitted by applicable
law.  

 

This Agreement contains the complete agreement between the parties regarding the
subjects covered in it, and supersedes any prior or inconsistent agreements that
might exist between you and the Company.  This Agreement can be modified only by
an express written agreement signed by both you and the President of the
Company.

 

17

--------------------------------------------------------------------------------

 

I KNOWINGLY AND FREELY AGREE TO THIS MUTUAL AGREEMENT TO ARBITRATE CLAIMS, WHICH
OTHERWISE COULD HAVE BEEN BROUGHT IN COURT.  I AFFIRM THAT I HAVE HAD SUFFICIENT
TIME TO READ AND UNDERSTAND THE TERMS OF THIS AGREEMENT AND THAT I HAVE BEEN
ADVISED OF MY RIGHT TO SEEK LEGAL COUNSEL REGARDING THE MEANING AND EFFECT OF
THIS AGREEMENT PRIOR TO SIGNING.  BY ISSUANCE OF THIS AGREEMENT, THE COMPANY
AGREES TO BE BOUND TO ITS TERMS WITHOUT ANY REQUIREMENT TO SIGN THIS AGREEMENT.

 

__________________________                              
_________________________        

EmployeeDate

 

 

 

 

 

18